DETAILED ACTION
This communication is in responsive to RCE for Application 16/225194 filed on 4/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/29/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 4/29/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt US 8997160 B2 in view of Mahvash et al. (hereinafter Mahvash) US 2020/00037015 A1.  
Regarding Claim 1, Hunt teaches the method for streaming video, comprising: 
sampling multiple actual download rates of a video player prior to or during downloading of a first video segment to the video player, the first video segment having a first video segment quality (Fig. 7 illustrate estimated bandwidth 710 “sampling multiple download rates.” Also see Fig. 8 & Col. 12, lines 56-67 and Col. 13, lines 1-47 & Col. 10, lines 50-67 & Co. 11, lines 1-40; playback application 536 of player 108 “video player” computes for a next time window the estimated bandwidth for downloading the encoded video streams from server 102, then at step 807, the player computes for a next time window the bandwidth variability of actual bandwidth “sampling multiple download rates,” during or prior to downloading the requested video segments having fixed bit rate. Also see Col. 11, lines 20-40 for actual bandwidth calculations); 
determining a range of actual download rates of the video player based at least on the multiple actual download rates of the video player (Fig. 7 & Col. 12, lines 11-49; content player determines range of download rates to different scenes for each time window e.g. low, medium or high “range of download rates.” . Also see Col. 11, lines 20-40 for actual bandwidth calculations); 
determining an amount of accumulated video data in a buffer of the video player immediately prior to or during the downloading of the first video segment (see Fig. 5 content buffer 543. The fullness or emptiness of the content buffer 543 is determined at step 606 and 610 of Fig. 6, see Col. 10, lines 13-40); 
Hunt does not expressly teach 
mapping the determined amount of accumulated video data in the buffer to an actual download rate within the determined range of actual download rates using a mapping function; 
and determining, based at least on the mapped actual download rate, a second video segment quality for a second video segment to be downloaded to the video player after the downloading of the first video segment.

Mahvash teaches mapping the determined amount of accumulated video data in the buffer to an actual download rate within the determined range of actual download rates using a mapping function (Figs. 2-3 & ¶19, ¶30, ¶48-¶51, ¶54, ¶61-¶62; using mapping function to map range of actual download); 
and determining, based at least on the mapped actual download rate, a second video segment quality for a second video segment to be downloaded to the video player after the downloading of the first video segment (Figs. 2-3 & ¶19, ¶30, ¶48-¶51, ¶54, ¶61-¶62; using mapping function to map range of actual download and determines the next chunk of download).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Mahvash into the system of Hunt in order to obtain a video chunk of a segment of a video program via a network link, the video chunk encoded at a first bitrate of a plurality of available bitrates for a plurality of segments of the video program in accordance with a mapping function of buffer occupancy levels to the plurality of available bitrates, determine a bandwidth of the network link based upon the first bitrate, a length of the segment, and an elapsed time to receive the video chunk via the network link, determine that the bandwidth of the network link is between two of the plurality of available bitrates, and increase, responsive to the determining that the bandwidth of the network link is between the two of the plurality of available bitrates, a buffer occupancy threshold of the mapping function for switching to a higher one of the two of the plurality of available bitrates (abstract).

Regarding Claim 2, Hunt in view of Mahvash teach the method of claim 1, Hunt further teaches further comprising: 
downloading over a network, by the video player, the first video segment with the first video segment quality (the limitation is similar to claim 1, additionally, see Col. 4, lines 24-39; downloading a video. Also see Mahvash @ Fig. 3); 
sampling the actual download rates of the video player during the downloading of the first video segment (the limitation is similar to claim 1, additionally, see Col. 4, lines 24-39; downloading a video according to bandwidth limitation . Also see Mahvash @ Fig. 3 and related paragraphs;);
determining the amount of accumulated video data in the buffer of the video player during the downloading of the first video segment (the limitation is similar to claim 1, additionally, see Fig. 5 content buffer 543. The fullness or emptiness of the content buffer 543 is determined at step 606 and 610 of Fig. 6, see Col. 10, lines 13-38. Also see Mahvash @ Fig. 3); 
determining the second video segment quality for the second video segment, based at least on the mapped actual download rate and video segment qualities available to the video player (the limitation is similar to claim 1, additionally, see Figs. 7 and 8. Also see Mahvash @ Fig. 3); 
and downloading over the network, by the video player, the second video segment with the second video segment quality (the limitation is similar to claim 1, additionally, see Figs. 7 and 8. Also see Mahvash @ Fig. 3).

Regarding Claim 3, Hunt in view of Mahvash teach the method of claim 2, Hunt further teaches further comprising sampling download rates of the video player prior to the downloading of the first video segment, wherein the determining the range of actual download rates is based at least on the sampled actual download rates sampled prior to and during the downloading of the first video segment (Fig. 7-estimated bandwidth 710 & Mahvash in Figs. 2-3).

Regarding Claim 4, Hunt in view of Mahvash teach the method of claim 2, Hunt further teaches further comprising: sampling actual download rates of the video player prior to the downloading of the first video segment (Fig. 7-estimated bandwidth 710 & Mahvash in Figs. 2-3); and changing a sampling rate of the actual sampling of download rates of the video player during the downloading of the first video segment according to the sampled download rates sampled prior to the downloading of the first video segment (see adaptive downloading and streaming in Fig. 8 & Col. 12, lines 56-67 and Col. 13, lines 1-47 & Col. 10, lines 50-67 & Co. 11, lines 1-40 & Mahvash in Figs. 2-3).

Regarding Claim 5, Hunt in view of Mahvash teach the method of claim 2, Hunt further teaches further comprising changing a sampling rate of the sampling of actual  download rates of the video player during the downloading of the first video segment according to data associated with video downloads by the video player (Fig. 8 step 808; complexity levels of video stream is a factor in the sampling rate. Also see Mahvash @ Figs. 2-3).

Regarding Claim 14, Hunt in view of Mahvash teach the method of claim 1, Mahvash further teaches wherein the mapping function is a linear mapping function or a stepwise mapping function (abstract; linear mapping function).

Regarding Claim 15, Hunt in view of Mahvash teach the method of claim 1, Hunt further teaches further comprising determining the second video segment quality for the second video segment is further based on data size of the second video segment (see Figs. 7 and 8; different scenes quality corresponds to different complex and size. Also see Mahvash @ Fig. 3).

Claims 16 and 19-20 are substantially similar to the above claims, thus the same rationale applies.

Regarding Claim 17, Hunt in view of Mahvash teach the non-transitory computer-readable storage medium of claim 16, Hunt further teaches wherein the determining the second video segment quality for the second video segment is further based on video segment qualities available to the player (see Fig. 7 e.g. low, high medium stream compared with estimated bandwidth & Fig. 2-3 of Mahvash).

Claims 6-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Mahvash and further in view of Rodbro et al. (hereinafter Rodbro) US 2016/0277468 A1. 

Regarding Claim 6, Hunt in view of Mahvash teach the method of claim 1, Mahvash teaches wherein determining the range of actual download rates based at least on the sampled download rates, further comprises: 
determining an upper percentile of the sampled actual download rates (Figs. 3-4 including table 390); 
determining a lower percentile of the sampled actual download rates (Figs. 3-4 including table 390); 
and limiting the range of actual download rates to sampled actual download rates within the upper percentile (Figs. 3-4 including table 390) and at or above the lower percentile (Figs. 3-4 including table 390).
However, they do not expressly teach “percentile.”
Rodbro teaches percentile (Fig. 2 & ¶0034-¶0042 & ¶0051-¶0066  and related paragraphs e.g. BW_max_exp. Also see ¶0047 & ¶0034-¶0042 & ¶0051-¶0066 and Fig. 1 and related paragraphs; step s60 of fig. 1, encoder 14 is limited by the returned cap or range).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rodbro into the system of Hunt & Mahvash in order to allow transmitting or receiving terminal to select encoded bandwidth from within a range up to maximum bandwidth cap or down to minimum cap (¶0010). Utilizing such teachings enable the system to adapt better to the meta-information (¶0015).  Moreover, as the server only has to calculate a bandwidth range rather than an absolute bandwidth, the real-time constraint of the calculation is greatly reduced, making it more feasibly to apply online adaptation and/or machine learning (this is particularly but not exclusively relevant for media encoding) (¶0015).

Regarding Claim 7, Hunt- Mahvash and further in view of Rodbro teach the method of claim 6, Mahvash further teaches wherein determinations of the upper and lower percentiles are configurable based on data associated with video downloads by the video player (see Mahvash  in Figs. 3-4 and also see Rodbro in ¶0013-¶0016 & ¶0052; meta-information “data associated with video downloads limits cap or floor adaption of bandwidth).

Regarding Claim 8, Hunt- Mahvash and further in view of Rodbro teach the method of claim 6, Rodbro further teaches wherein determinations of the upper and lower percentiles are configurable based on a user input into the video player (¶0066; user feedback scores factor in calculating BW_cap and floor & Mahvash in Fig. 3-4).

Regarding Claim 9, Hunt- Mahvash and further in view of Rodbro teach the method of claim 6, Rodbro further teaches wherein determinations of the upper and lower percentiles are reconfigurable by at least the determined second video segment quality acting as feedback (¶0013-¶0016 & ¶0034-¶0042 & ¶0051-¶0066 upper and lower percentiles in between sessions are configurable based on meta-information & Mahvash in Figs. 3-4).

Regarding Claim 10, Hunt- Mahvash and further in view of Rodbro teach the method of claim 6, Rodbro further teaches wherein determinations of the upper and lower percentiles are based on preselected upper and lower percentiles (¶0013-¶0016 & ¶0034-¶0042 & ¶0051-¶0066; based on history or machine-learning algorithm, the system selects upper/lower caps).

Regarding Claim 11, Hunt- Mahvash and further in view of Rodbro teach the method of claim 1, Rodbro further teaches wherein determining the range of actual download rates based at least on the sampled download rates, further comprises: determining an upper percentile of the actual sampled download rates (Fig. 2 & ¶0034-¶0042 & ¶0051-¶0066, related paragraphs & ¶0010; limiting use to min or max floor bandwidth & Mahvash in Figs. 3-4); and limiting the range of actual download rates to sampled rates within the upper percentile (Fig. 2 & ¶0034-¶0042 & ¶0051-¶0066, related paragraphs & ¶0010; limiting use to min or max floor bandwidth & Mahvash in Figs. 3-4).

Regarding Claim 12, Hunt- Mahvash and further in view of Rodbro teach the method of claim 1, Rodbro further teaches wherein determining the range of download rates based at least on the sampled actual download rates, further comprises: determining a lower percentile of the actual sampled download rates (Fig. 2 & ¶0034-¶0042 & ¶0051-¶0066, related paragraphs & ¶0010; limiting use to min or max floor bandwidth & Mahvash in Figs. 3-4); and limiting the range of actual download rates to sampled actual download rates at and above the lower percentile (Fig. 2 & ¶0034-¶0042 & ¶0051-¶0066, related paragraphs & ¶0010; limiting use to min or max floor bandwidth & Figs. 3-4).

Regarding Claim 13, Hunt- Mahvash and further in view of Rodbro teach the method of claim 1, Rodbro further teaches wherein determining the range of download rates based at least on the sampled actual download rates, further comprises: 
determining respective frequencies of certain actual download rates or of certain ranges of actual download rates in the sampled download rates (Fig. 2 and related paragraphs); 
determining an upper percentile of the sampled actual download rates based on the determined frequencies (Fig. 2 and related paragraphs);
determining a lower percentile of the sampled actual download rates based on the determined frequencies (Fig. 2 and related paragraphs);
and limiting the range of download rates to sampled actual download rates within the upper percentile and at or above the lower percentile (Fig. 2 and related paragraphs).
Rodbro still teaches frequency range of audio in ¶0027 but Rodbro does not expressly teach that the teachings in Fig. 2 are frequency calculation. However, one of ordinary skill in the art would easily calculate frequency using max, min values in view of time of Fig. 2 to determine a frequency. Note that instant specification does not even provide any details with this respect because it is well-known in the art. Instant specification merely states determine frequencies in ¶0065 without providing any information of how it is done. Similarly, Rodbro provides all information is needed to one of ordinary skill in the art to make such determination using the well-known and conventional frequency formula. 
One of ordinary skill in the art would be motivated to calculate the frequencies from Fig. 2 of Rodbro in order to calculate the frequency range of audio (¶0027). Utilizing such teachings enable the system to determine the device capabilities including if the audio playout device is not capable of reproducing high frequency components, the bandwidth requirements are lower and thus a lower percentile may be used (¶0059).

Claim 8 is substantially similar to the above claims, thus the same rationale applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455